Citation Nr: 0818479	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  02-06 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran had active duty from January 1973 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The United States Court of Appeals for Veterans Claims 
(Court) vacated a July 2004 Board decision on the claim in 
May 2005.  The case was subsequently remanded to the RO in 
August 2005 and again in January 2006, for further 
development.  Such development having been completed, the 
case is now ready for final review.


FINDING OF FACT

Obstructive sleep apnea did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for 
obstructive sleep apnea.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; and (3) 
what evidence VA will attempt to obtain.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2007); 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate a requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).

Here, the duty to notify was satisfied through a December 
2003 letter to the veteran.  The letter informed the veteran 
of the evidence required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Adequate notice was 
provided prior to the last RO adjudication, which was by 
means of the March 2008 supplemental statement of the case.  
See Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 
11, 2006) (As long as a determination was made following the 
notice letter, there is no need to draw a distinction as to 
whether an adjudicatory decision was issued in a rating 
decision or a statement of the case.)

The veteran was not notified of effective dates for ratings 
and degrees of disability.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any deficiencies in VA's duties to notify 
the veteran concerning effective date or degree of disability 
for the claim are harmless, as service connection has been 
denied thus rendering moot any issues with respect to 
implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service and VA medical 
records and examined the veteran in February 2001 and 
February 2004.  VA has satisfied its assistance duties.



Legal analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Service medical records show no treatment for or diagnosis of 
sleep apnea.  They show that in August 1973, the veteran 
received a blunt trauma to his nose.  He was treated for 
epistaxis and multiple abrasions to the posterior trunk.  On 
service separation examination in December 1974, the 
veteran's nose, sinuses, mouth, and throat were normal.

On VA examination in 1984, the veteran complained of hearing 
loss and ringing in his ears but not of sleep apnea, and 
physical examination of his nose, sinuses, mouth, and throat 
was normal.  

VA hospital records dated in October 1987 show that the 
veteran underwent septoplasty for nasal septal deviation, at 
which time he gave a longstanding history of nasal 
obstruction.  Records show a diagnosis of sleep apnea in 
April 1999.  In August 2000, he was diagnosed with sleep 
apnea, following a study done at VA.  He was prescribed a 
continuous positive airway pressure (CPAP).  At that time, he 
indicated that he had had symptoms for about 20 years.  VA 
examination in March 2001 revealed a diagnosis of obstructive 
sleep apnea with intolerance of medical management.  In 
August 2001, the veteran underwent a second sleep study, and 
the impression was obstructive sleep apnea-hyperpnoea 
syndrome.  Obstructive sleep apnea was diagnosed on VA 
examination in March 2001.

On VA examination in February 2004, the claims folder was 
reviewed in detail by the examiner.  The veteran was also 
examined.  The veteran and the examiner reviewed the fact 
that the veteran sustained nasal trauma in service in 1973.  
Pertinent diagnoses included obstructive sleep apnea, proven 
by VA sleep study in recent years.  In the comment section, 
the examiner stated:

Today, the veteran claims that symptoms of 
sleep apnea began when he sustained blunt 
nasal trauma in 1973.  This provides an 
historical link as to time of onset of 
symptoms of obstructive sleep apnea, but 
it is a very weak link as far as I can 
determine.  In fact, it seems to be the 
only link to that event of nasal trauma.  
I found no other documentation to 
establish time of onset of symptoms of 
obstructive sleep apnea.  Even a history 
of the patient's weight has not helped to 
make this determination.  As to any 
opinion for the etiology of this veteran's 
diagnosed obstructive sleep apnea, it is 
the widely held opinion of Ear, Nose, and 
Throat specialists show treat this 
condition, that a deviated nasal septum is 
not considered to be causative for 
obstructive sleep apnea.  Similarly, 
surgical correction of such problems is 
not considered likely to relieve the 
condition of obstructive sleep apnea.  
Instead, it is usually considered an 
associated condition rather than 
causative.  Often a deviated septum needs 
to be surgically corrected in order to 
properly deliver remedial action, such as 
proper use of CPAP.  Sometimes, 
septoplasty allows a lower pressure 
setting for CPAP.  This was openly 
discussed with the veteran at the time of 
this evaluation.

There is very little evidence for me to 
declare that it seems at least as likely 
as not that the veteran's currently 
diagnosed obstructive sleep apnea had its 
onset during active service.  The only 
thing I have to go on today is the linkage 
that the veteran provides as to his belief 
that such symptoms began following his 
nasal trauma in 1973.  As a general rule, 
there is a bell-shaped curve for age of 
onset and diagnosis for obstructive sleep 
apnea, with a peak occurring in the fifth 
and sixth decades.  The veteran's history 
of weight gain and loss does not provide 
useful clues to assist me in estimating 
onset of obstructive sleep in this case.  
I can state, however, that the veteran's 
obstructive sleep apnea does not appear to 
be related to any in-service disease or 
injury, particularly the blunt trauma to 
the nose that was sustained in 08/73.

In this case, there is competent medical evidence, consisting 
of the VA examiner's opinion, ruling out a relationship 
between current obstructive sleep apnea and the veteran's 
active service, despite consideration of the veteran's in-
service trauma to the nose and his reports of continuity of 
symptoms since 1973.  Additionally, the service discharge 
examination and 1982 VA examination reports show normal 
findings and no pertinent complaints.  The VA doctor's 
opinion is found to be persuasive and of great weight, 
because it was based on review of the entire claims file with 
detailed rationale, and is consistent with the evidence of 
record.  See Prejean v. West, 13 Vet. App. 444, 448-449 
(2000).

The veteran's contentions that he has obstructive sleep apnea 
related to active service are not competent.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board has also considered the veteran's submission of 
online medical articles concerning nasal obstruction and 
indicating that there may be a relationship between deviated 
nasal septum and sleep apnea.  However, the articles are 
general in nature and nonspecific to the veteran's case.  
Further, to the extent that the veteran is attempting to 
extrapolate from these articles that he developed sleep apnea 
as a result of his injury during service, such extrapolation 
would constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

In short, the evidentiary record shows that while the veteran 
has obstructive sleep apnea, the disorder was not shown in 
service or for many years thereafter.  Finally, there is no 
competent medical evidence linking the post-service disorder 
to active service.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for obstructive sleep 
apnea.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


